USCA4 Appeal: 20-1590     Doc: 63            Filed: 07/27/2022   Pg: 1 of 13




                                              UNPUBLISHED

                              UNITED STATES COURT OF APPEALS
                                  FOR THE FOURTH CIRCUIT


                                                No. 20-1590


        LAWRENCE WIEBUSCH,

                    Plaintiff – Appellant,

              v.

        COMMISSIONER, SOCIAL SECURITY ADMINISTRATION,

                    Defendant – Appellee.



        Appeal from the United States District Court for the District of South Carolina, at
        Anderson. J. Michelle Childs, District Judge. (8:18-cv-02639-JMC)


        Argued: May 4, 2022                                               Decided: July 27, 2022


        Before GREGORY, Chief Judge, and MOTZ and WYNN, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        ARGUED: Dana Wayne Duncan, DUNCAN DISABILITY LAW, S.C., Nekoosa,
        Wisconsin, for Appellant. Shannon G. Petty, SOCIAL SECURITY ADMINISTRATION,
        Philadelphia, Pennsylvania, for Appellee. ON BRIEF: Brian C. O’Donnell, Acting
        Regional Chief Counsel, Stephen Giacchino, Supervisory Attorney, Joanne K. Kernicky,
        Assistant Regional Counsel, Office of the General Counsel, SOCIAL SECURITY
        ADMINISTRATION, Philadelphia, Pennsylvania; Peter M. McCoy, Jr., United States
        Attorney, Tina Cundari, Assistant United States Attorney, OFFICE OF THE UNITED
        STATES ATTORNEY, Columbia, South Carolina, for Appellee.
USCA4 Appeal: 20-1590      Doc: 63         Filed: 07/27/2022    Pg: 2 of 13




        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 20-1590       Doc: 63         Filed: 07/27/2022    Pg: 3 of 13




        PER CURIAM:

               After suffering from narcolepsy and other health issues that assertedly impacted his

        employment, Lawrence Wiebusch applied for Social Security disability insurance benefits.

        An administrative law judge (“ALJ”) denied his claim, finding him not disabled for the

        purposes of the Social Security Act.       Wiebusch requested that the Social Security

        Administration (“SSA”) Appeals Council review that denial in light of a single new piece

        of evidence: a one-page questionnaire that his treating physician did not complete until

        after the issuance of the ALJ’s decision. The Appeals Council denied this request for

        review, finding no reasonable probability that this new evidence would change the outcome

        of his application for benefits.

               Wiebusch appeals, contending that this questionnaire requires us to conclude that

        the ALJ’s decision lacks substantial evidence and requires a remand. We disagree. Given

        the wealth of record evidence supporting the ALJ’s decision and our deferential standard

        of review, we must affirm its denial of benefits.

                                                    I.

               Wiebusch has several health conditions, but as he recognizes, the only one relevant

        in this appeal is his narcolepsy. See Br. of Appellant at 4–5. Narcolepsy can result in

        excessive daytime sleepiness, causing a person to fall asleep against one’s will at

        unpredictable times. Wiebusch testified that his narcolepsy did not interfere with his work

        as a corrections officer on the day shift. However, once the prison moved him to the night

        shift, he fell asleep on the job and was fired in June 2013. He then applied for Social

        Security disability insurance benefits.

                                                     3
USCA4 Appeal: 20-1590      Doc: 63         Filed: 07/27/2022      Pg: 4 of 13




               After considering a voluminous administrative record and allowing post-hearing

        document submissions and medical examinations, the ALJ found that Wiebusch had failed

        to demonstrate that he was disabled within the meaning of the Social Security Act. The

        ALJ applied the familiar five-step process to make this determination and issued a written

        decision denying benefits. 1 See 20 C.F.R. § 404.1520(a)(4).

               The ALJ found that Wiebusch had not engaged in substantial gainful activity since

        June 7, 2013, the alleged onset date of his disability. The ALJ also determined that

        Wiebusch had numerous severe impairments including narcolepsy, but that based on the

        medical evidence in the record, he did not have an impairment or combination of

        impairments equal to one of the listed impairments in the regulations. Finally, the ALJ

        found that Wiebusch has residual functional capacity to perform light work, and based on

        the testimony of a vocational expert, that jobs that Wiebusch could perform exist in

        significant numbers in the national economy. Accordingly, the ALJ found Wiebusch not

        disabled within the meaning of the Social Security Act.

               Wiebusch asked the SSA Appeals Council to review this unfavorable decision in

        light of new evidence: a one-page questionnaire from Wiebusch’s treating physician, Dr.


               1
                 This five-step process requires the ALJ to evaluate: 1) whether the claimant is
        currently engaging in substantial gainful work activity; 2) if not, whether the claimant has
        a medically determinable impairment that is “severe” or a combination of impairments that
        is “severe”; 3) if so, whether the impairment or combination of impairments is of a severity
        to meet or medically equal the listed criteria in the regulations; 4) if not, whether the
        claimant has residual functional capacity — the ability to conduct work activities on a
        sustained basis despite limitations from the claimant’s impairments — to perform the
        requirements of the claimant’s past relevant work; and 5) if not, whether the claimant is
        able to do any other work considering the claimant’s residual functional capacity, age,
        education, and work experience. 20 C.F.R. § 404.1520(a)(4).
                                                     4
USCA4 Appeal: 20-1590     Doc: 63         Filed: 07/27/2022    Pg: 5 of 13




        Geeta Handa, about the impact of his narcolepsy on his ability to work. Dr. Handa had not

        completed the questionnaire until November 2017, three months after the ALJ’s decision

        denying benefits. The Appeals Council denied the request. The Appeals Council reasoned

        that the new evidence “does not show a reasonable probability that it would change the

        outcome of the decision.” The Appeals Council’s denial makes the ALJ’s decision the

        final decision of the Commissioner for the purposes of judicial review. See Wilkins v.

        Sec’y, Dep’t of Health & Hum. Servs., 953 F.2d 93, 96 (4th Cir. 1991) (en banc).

              Wiebusch then filed this action in the District of South Carolina; the case was

        assigned to a magistrate judge. Wiebusch asked the magistrate judge to remand the case

        to the Commissioner because of the new evidence, i.e., the one-page questionnaire.

              The magistrate judge recommended not remanding the case. The magistrate judge

        noted that for the Appeals Council to review the ALJ’s decision on account of newly

        submitted evidence, the new evidence must be “material” and “there [must be] a reasonable

        probability that the additional evidence would change the outcome of the decision.” 29

        C.F.R. § 404.970(a)(5). The magistrate judge explained that “[t]he Appeals Council will

        only consider additional evidence . . . if [the claimant] show[s] good cause for not

        informing [it] about or submitting the evidence” to the ALJ. Id. § 404.970(b). Assuming

        Wiebusch demonstrated good cause, the magistrate judge determined that he “ma[de] no

        argument as to how the questionnaire is new or material, or how there is a reasonable

        probability that the evidence would change the outcome of the ALJ’s decision.”

        Accordingly, the magistrate judge recommended that the district court affirm the ALJ’s

        decision.

                                                   5
USCA4 Appeal: 20-1590      Doc: 63         Filed: 07/27/2022     Pg: 6 of 13




               After considering Wiebusch’s objections, the district court accepted the magistrate

        judge’s report and recommendation, affirming the final decision of the Commissioner. The

        court found that “the Appeals Council did not err in finding that [Wiebusch] lacked good

        cause to submit the evidence three months after the ALJ’s decision and that [he] failed to

        show a reasonable probability of a different outcome.” 2 Wiebusch then noted this appeal.

                                                      II.

               We review a final decision of the Social Security Commissioner to determine

        whether it is supported by substantial evidence and based on the correct legal standard. See

        Hancock v. Astrue, 667 F.3d 470, 472 (4th Cir. 2012). Substantial evidence “means — and

        means only — ‘such relevant evidence as a reasonable mind might accept as adequate to

        support a conclusion.’” Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (quoting Consol.

        Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)). The substantial evidence standard

        “consists of more than a mere scintilla of evidence but may be less than a preponderance.”

        Hancock, 667 F.3d at 472 (quoting Smith v. Chater, 99 F.3d 635, 638 (4th Cir. 1996)). “In

        reviewing for substantial evidence, we do not undertake to reweigh conflicting evidence,



               2
                  As Wiebusch argues, in so holding, the district court erroneously relied on the
        inapplicable five-day rule. Br. of Appellant at 45–47. “[T]he 5-day requirement applies
        only to pre-hearing written statements, not to post-hearing written statements.” Ensuring
        Program Uniformity at the Hearing and Appeals Council Levels of the Administrative
        Review Process, 81 Fed. Reg. 90987–01, 90988, 2016 WL 7242991 (Dec. 16, 2016)
        (emphasis added). Notwithstanding the inapplicability of the five-day rule, Wiebusch still
        had to demonstrate good cause for the Appeals Council to review the ALJ’s decision on
        the basis of the newly submitted evidence and that the new evidence showed a reasonable
        probability of a different outcome. We need not decide whether Wiebusch had good cause
        because, as explained in text within, the new evidence provides no reasonable probability
        of a different outcome.
                                                     6
USCA4 Appeal: 20-1590      Doc: 63         Filed: 07/27/2022     Pg: 7 of 13




        make credibility determinations, or substitute our judgment for that of the [ALJ].” Id.

        (alteration in original) (quoting Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005)

        (per curiam)). 3

               Where, as here, the claimant submitted new evidence to the Appeals Council after

        the ALJ already issued a decision, we review the entire record — including that new

        evidence — to determine whether the ALJ’s decision is based on substantial evidence. See

        Meyer v. Astrue, 662 F.3d 700, 704 (4th Cir. 2011). After considering the entire record

        including Dr. Handa’s questionnaire, we conclude that substantial evidence supports the

        ALJ’s conclusion that Wiebusch is not disabled within the meaning of the Social Security

        Act.

               The ALJ summarized Wiebusch’s testimony as follows: Wiebusch testified that “he

        experiences excessive daytime sleepiness due to narcolepsy . . . [and] this condition causes

        him to randomly fall asleep 3 to 4 times a day and . . . he will remain asleep for 5 to 15

        minutes each time.” The ALJ concluded that “the claimant’s statements concerning the

        intensity, persistence, and limiting effects of these symptoms are not entirely consistent

        with the medical evidence and other evidence in the record. . . .” The ALJ also noted that


               3
                 In his discussion of the standard of review, Wiebusch emphasizes the importance
        of the agency providing an adequate explanation of its decision so that courts can review
        the decision for substantial evidence. Wiebusch seems to suggest that the Appeals Council
        failed to provide the required adequate explanation. See Br. of Appellant at 16–19. But
        the Appeals Council does not need to explain or “articulate any findings when it considers
        new evidence and denies review.” Meyer v. Astrue, 662 F.3d 700, 706 (4th Cir. 2011). It
        is the ALJ’s decision that must provide an adequate explanation for its denial of benefits,
        which it did here. We review for substantial evidence the ALJ’s decision, not the Appeals
        Council’s denial of Wiebusch’s request that the Council review the ALJ’s decision due to
        the newly submitted questionnaire.
                                                     7
USCA4 Appeal: 20-1590      Doc: 63         Filed: 07/27/2022     Pg: 8 of 13




        “[a]lthough the claimant has received various forms of treatment for his allegedly disabling

        symptoms of excessive daytime sleepiness and depressed mood, which would normally

        weigh somewhat in the claimant’s favor, the record shows that these symptoms are

        controlled when he is compliant with prescribed medication.” 4

               The new evidence Wiebusch submitted to the Appeals Council is a one-page

        questionnaire completed by his treating physician, Dr. Handa. The questionnaire does

        support Wiebusch’s appellate position as to the disabling impact of his narcolepsy. But

        fatally for Wiebusch’s appeal, the questionnaire conflicts with a wealth of record evidence

        including medical evaluations, Wiebusch’s own testimony, and the treating physician’s

        treatment notes, which all support the ALJ’s decision.


                                                    A.

               On the questionnaire, when asked, “[w]ith Mr. Wiebusch taking the appropriate

        level of stimulant medication, is it nevertheless most probable that he would fall asleep at

        unpredictable times during the working portion of each work day?,” Dr. Handa answered

        “Yes.” The only basis Dr. Handa cited for this opinion was two sleep studies performed

        in 2012 and 2015 — which were already in the record before the ALJ.



               4
                 In his briefing, Wiebusch asserts that the ALJ’s reliance on medication
        noncompliance did not comply with a prior SSA ruling. That ruling requires ALJs to
        consider possible reasons for medication noncompliance before finding inconsistencies
        between the person’s alleged symptoms and the evidence in the record based on that
        noncompliance. See Br. of Appellant at 40–42. However, as the Commissioner correctly
        notes, Wiebusch did not present this argument to the district court. See Br. of Appellee at
        20 n.8. Thus, we do not consider it. See Hicks v. Ferreyra, 965 F.3d 302, 310 (4th Cir.
        2020).
                                                     8
USCA4 Appeal: 20-1590       Doc: 63        Filed: 07/27/2022     Pg: 9 of 13




               These two sleep studies do not support Dr. Handa’s conclusion that Wiebusch’s

        symptoms could not be controlled by an “appropriate level of stimulant medication.” The

        2012 sleep study states that “the test results demonstrated moderate hypersomnia” and

        recommends that the patient “[c]onsider treatment with CNS stimulant medication.” The

        2015 sleep study notes “[e]arly rapid eye movement latency possibly consistent with his

        diagnosis of narcolepsy.” The study concludes that “[t]he patient is already on modafinil

        for narcolepsy. If hypersomnia is the main issue, this dose may be increased, and his other

        medications which cause sedation such as hydroxyzine, gabapentin and tramadol may need

        to be addressed.” Neither sleep study suggests that Wiebusch will likely fall asleep during

        the workday while taking an appropriate level of medication.

               Even more problematic for Wiebusch, one of the answers Dr. Handa gave on the

        questionnaire conflicts with Wiebusch’s own testimony at the hearing before the ALJ. On

        the questionnaire, Dr. Handa agreed that Wiebusch has been “so impaired” since 2012 that

        it is “most probable that he would fall asleep at unpredictable times during the working

        portion of each work day” while “taking the appropriate level of stimulant medication.”

        Yet Wiebusch himself testified that in 2012 he “wasn’t having any problems on [the] day

        shift” as a corrections officer.

               Moreover, Dr. Handa’s treatment notes do not support her statements on the

        questionnaire. In her treatment notes, Dr. Handa stated that the medication Nuvigil has

        worked for Wiebusch in the past. She explained that after trying medications required by

        the Department of Veterans Affairs as the first line of treatment for narcolepsy, she would

        “consider [a] nonformulary request for Nuvigil that has worked well for [the] patient

                                                    9
USCA4 Appeal: 20-1590       Doc: 63          Filed: 07/27/2022      Pg: 10 of 13




        before.” In a subsequent treatment note, Dr. Handa noted that “ongoing EDS from

        narcolepsy [was] likely related to noncompliance on Adderall.”             This explicitly ties

        Wiebusch’s symptoms to medication noncompliance. 5 Indeed, Dr. Handa went on to note

        the importance of “stress[ing] compliance” with Wiebusch. She reiterated that the “next”

        step would be to “consider [a] nonformulary request for Nuvigil” and that they “discussed”

        “[s]afety and sleep hygiene.”

               After another visit, Dr. Handa, in her treatment notes, stated that “excessive daytime

        sedation from narcolepsy [was] ongoing” despite Adderall. But she also said that “tak[ing]

        a short power nap . . . appears to hold him through the evening.” She gave Wiebusch

        continued instructions regarding the Adderall and said that Wiebusch “reports modafinil

        twice a day worked good [and] will continue to monitor.” Dr. Handa again noted that she

        would “next consider [a] nonformulary request for Nuvigil.” These treatment notes do not

        accord with Dr. Handa’s answer on the questionnaire regarding the severity of Wiebusch’s

        symptoms while taking an appropriate level of medication. We have previously concluded

        that this is fatal to a claimant’s position. See, e.g., Russell v. Comm’r of Soc. Sec., 440 F.

        App’x 163, 164 (4th Cir. 2011) (per curiam) (unpublished) (relying on the treating

        physician’s contradictory treatment notes to discount that same physician’s opinion as to

        the disabling impact of the claimant’s condition).


               5
                “If a symptom can be reasonably controlled by medication or treatment, it is not
        disabling.” Gross v. Heckler, 785 F.2d 1163, 1166 (4th Cir. 1986) (per curiam) (citing 20
        C.F.R. § 404.1530 (“In order to get benefits, you must follow treatment prescribed by your
        medical source(s) if this treatment is expected to restore your ability to work. . . . If you do
        not follow the prescribed treatment without a good reason, we will not find you
        disabled.”)).
                                                      10
USCA4 Appeal: 20-1590      Doc: 63          Filed: 07/27/2022     Pg: 11 of 13




               Wiebusch attempts to rely on the regulation that instructs ALJs to give the opinions

        of treating physicians controlling weight in disability determinations for claims filed before

        March 27, 2017. But as his own briefing explains, a treating-physician opinion is only

        given controlling weight when “(1) the opinion ‘is well-supported by medically acceptable

        clinical and laboratory diagnostic techniques’; and (2) the opinion ‘is not inconsistent with

        the other substantial evidence in [the] case record.’” Br. of Appellant at 23 (alteration in

        original) (quoting 20 C.F.R. § 404.1527(c)(2)). Dr. Handa’s questionnaire answers meet

        neither of these requirements. First, her questionnaire answers are not “well-supported by

        medically acceptable clinical and laboratory diagnostic techniques”; rather, the sleep

        studies, the only diagnostic techniques relied on, do not support Dr. Handa’s conclusion as

        to Wiebusch’s symptoms when he is on an appropriate level of medication. Second, Dr.

        Handa’s questionnaire answers are at odds with other evidence in the record, including her

        own treatment notes, which we have detailed above.

               Wiebusch next argues that if we do not give Dr. Handa’s questionnaire opinion

        controlling weight, we must nevertheless give it great weight under SSA regulations. Of

        course, we usually do recognize the great importance of a treating physician’s opinion in

        disability determinations. But, as Wiebusch himself explains, when a treating-physician

        opinion does not warrant controlling weight, the regulations include several factors that

        govern the amount of weight the ALJ should give to the opinion. See Br. of Appellant at

        24–25. These factors include the “supportability” of the opinion by medical evidence and

        the “consistency of the opinion with the record as a whole.” See § 404.1527(c)(2)–(6).

        The questionnaire answers are neither supported by the medical evidence nor consistent

                                                     11
USCA4 Appeal: 20-1590      Doc: 63         Filed: 07/27/2022      Pg: 12 of 13




        with the evidence in the record as a whole. Rather, the questionnaire answers conflict with

        the evidence in the record, including the treating physician’s own opinions expressed in

        her treatment notes, the claimant’s own testimony, and the sleep studies.

               At best, the questionnaire provides only some support for Wiebusch’s position in a

        record that contains a great deal of other evidence contradicting (and undermining) that

        questionnaire. That makes our standard of review — substantial evidence — dispositive.

        Even accounting for Dr. Handa’s questionnaire, there is enough “evidence as a reasonable

        mind might accept as adequate to support [the ALJ’s] conclusion.” Biestek, 139 S. Ct. at

        1154 (citation omitted).

               Wiebusch insists, however, that our prior decision in Meyer v. Astrue, 662 F.3d 700

        (4th Cir. 2011), compels a remand here. See Br. of Appellant at 31–35, 42–43. In Meyer,

        we did remand the case when the claimant submitted new evidence at the Appeals Council

        stage. 6 In doing so, we summarized the governing principle: “[W]hen consideration of

        the record as a whole revealed that new evidence from a treating physician was not

        controverted by other evidence in the record, we have reversed the ALJ’s decision and held

        that the ALJ’s denial of benefits was ‘not supported by substantial evidence.’” Meyer, 662

        F.3d at 707 (quoting Wilkins, 953 F.2d at 96) (emphasis added). Here, the new evidence

        from a treating physician is controverted by a great deal of other evidence in the record. In



               6
                 Meyer presented a unique situation in which the ALJ based the decision to deny
        benefits on a lack of evidence of “restrictions placed on the claimant by a treating
        physician.” Id. at 703. But Meyer presented that missing evidence to the Appeals Council.
        Id. at 707. In contrast, here the ALJ did not base the decision on the absence of any
        evidence later provided.
                                                     12
USCA4 Appeal: 20-1590       Doc: 63        Filed: 07/27/2022     Pg: 13 of 13




        contrast to Meyer, the evidence in this case is so “one-sided” as to require the conclusion

        that “substantial evidence supports the ALJ’s denial of benefits here.” Id. In short, Meyer

        stands for the proposition that remand may be appropriate in cases where the question of

        whether substantial evidence supports the ALJ’s decision is a close one. But this is not

        such a case.

                                                   III.

               After considering the entire record — including Dr. Handa’s questionnaire — we

        conclude that substantial evidence supports the ALJ’s decision. The judgment of the

        district court is

                                                                                     AFFIRMED.




                                                    13